

116 S1796 IS: PFAS Free Military Purchasing Act
U.S. Senate
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1796IN THE SENATE OF THE UNITED STATESMay 25, 2021Mr. Blumenthal (for himself and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo prohibit procurement, purchasing, and sale by the Department of Defense of certain items containing perfluoroalkyl substances and polyfluoroalkyl substances.1.Short titleThis Act may be cited as the PFAS Free Military Purchasing Act.2.Prohibition on procurement, purchasing, and sale by Department of Defense of certain items containing perfluoroalkyl substances and polyfluoroalkyl substances(a)Prohibition on procurement and purchasingThe Secretary of Defense may not procure or purchase any covered item containing a perfluoroalkyl substance or polyfluoroalkyl substance.(b)Prohibition on saleThe Secretary of Defense may not permit the sale of any covered item containing a perfluoroalkyl substance or polyfluoroalkyl substance on property under the jurisdiction of the Department of Defense.(c)DefinitionsIn this section:(1)Covered itemThe term covered item means—(A)non-stick cookware or food service ware for use in galleys or dining facilities;(B)food packaging materials;(C)floor waxes;(D)carpeting, rugs, curtains, or upholstered furniture;(E)personal care items;(F)dental floss or toothpaste;(G)sunscreen;(H)umbrellas, luggage, or bags;(I)ski wax;(J)car wax and car window treatments;(K)cleaning products; and(L)shoes and clothing for which treatment with a perfluoroalkyl substance or polyfluoroalkyl substance is not currently necessary for an essential function. (2)Perfluoroalkyl substanceThe term perfluoroalkyl substance means a man-made chemical of which all of the carbon atoms are fully fluorinated carbon atoms.(3)Polyfluoroalkyl substanceThe term polyfluoroalkyl substance means a man-made chemical containing at least one fully fluorinated carbon atom and at least one nonfluorinated carbon atom.(4)Property under the jurisdiction of the Department of DefenseThe term property under the jurisdiction of the Department of Defense includes commissaries, facilities operated by the Army and Air Force Exchange Service, the Navy Exchange Service Command, the Navy Resale and Services Support Office, Marine Corps exchanges, online exchange shops, and ships’ stores.(d)Repeal of superseded authoritySection 333 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is repealed.(e)Effective dateThis section and the amendment made by this section shall take effect on the date that is one year after the date of the enactment of this Act.